DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the signal propagation delay” provided to the envelope signal supplied to the latter amplifier of claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khlat et al. (US 2013/0234793).
Regarding claims 1 & 2, Khlat (i.e. Fig. 2) discloses a power amplifier circuit (12) comprising:

    PNG
    media_image1.png
    554
    782
    media_image1.png
    Greyscale

Fig. 2 of Khlat reproduced for ease of reference.
a first amplifier unit (24) comprising:
a former amplifier (28);
a latter amplifier (30); and

a first power supply circuit (envelope tracking power supply 26) configured to supply a first power supply voltage (EPS1) to the former amplifier (28); and
a second power supply circuit (26, the claim doesn’t require that the first and second power supply must be different, therefore 26 can also be considered as second power supply) configured to supply a second power supply voltage (EPS2) to the latter amplifier (30). 
Further per claim 2, Khlat teaches that the first amplifier unit (12) is configured to operate in a first mode (second operating mode in Khlat, §004, is considered as a first operating mode of the current invention) when an output power of the first amplifier unit (24) is greater than or equal to a first output power (when an output power from the RF PA, 24 is greater than a power threshold, §0025) and in that mode:
the first power supply circuit (26) is configured to output the first power supply voltage (EPS1) in accordance with an envelope tracking scheme (during the first operating mode, a first envelope power supply signal is provided to the driver stage, 28, based on a first envelope power supply control signal, VRMP1) and
the second power supply circuit (26) is configured to output the second power supply voltage (EPS2) in accordance with the envelope tracking scheme (during the second operating mode of Khlat which is considered as the first operating mode of the current invention, a second envelope power supply signal is provided to the final stage,  second envelope power supply control signal VRMP2, however, the envelop tracking scheme is the same in both cases, §0028).
Claims 1, 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gebeyehu et al. (US 2017/0052553)

    PNG
    media_image2.png
    506
    731
    media_image2.png
    Greyscale

Fig. 4B of Gebeyehu reproduced for ease of reference.
Regarding claims 1, 9, Gebeyehu discloses in Fig. 2 a wireless device (11) comprising a power amplifier circuit 17 having two first amplifier units 17a and 17b to cover different modes of a multi-band and/or multi-mode wireless device 11 of Fig. 2, §0045, therefore, only one of the two first amplifier units is configured to operate at a time (amplifier units 17a and 17b of wireless device 11 is divided through two different amplification paths 17a and 17b based on low power output and/or high power output, §0052) wherein each of the first amplifier units 17a and 17b is represented as in Fig. 4B 
a first amplifier unit (60) comprising:
a former amplifier (51);
a latter amplifier (52); and
a matching circuit (54), the matching circuit being connected in series between the former (51) and latter (52) amplifiers;
a first power supply circuit (62) configured to supply a first power supply voltage (VCC1) to the former amplifier (51); and
a second power supply circuit (67) configured to supply a second power supply voltage (VCC2) to the latter amplifier (52). 
According to claim 10, Gebeyehu also teaches a second power amplifier unit 17b and since 17a and 17b both have similar configuration as the power amplifier unit 60, the second power amplifier unit 17b comprising at least one amplifier (there are two amplifiers, for example, 51 & 52 as shown in Fig. 4B above) and therefore per claim 11, the second amplifier unit 17b also has two second amplifier units, for example 51 & 52 as shown in Fig. 4B above and as shown in Fig. 2 since in the wireless device 11, the same power management circuit 30 (equivalent of power management circuit 66 of Fig. 4B) of Fig. 2 provides supply voltages for the first amplifier unit 17a and the second amplifier unit 17b, it is evident that  the first power supply voltage (VCC1) is supplied to a first (51) of the second amplifier units (17b), and the second power supply (VCC2) voltage is supplied to a second (52) of the second amplifier units (17b) and per claim 12, the two second amplifier units (17b consisting of amplifier units 51 & 52) are .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gebeyehu in view of Khlat (US 2015/0132992).
Regarding claim 2, Gebeyehu further teaches that the first amplifier unit (60) is configured to operate in a first mode (the first amplifier unit (60) is one of the two amplifiers 17a and 17b to cover different modes of a multi-band and/or multi-mode wireless device 11 of Fig. 2, §0045, therefore, amplifier unit 60 operates in a first mode) 
the first power supply circuit (62) is configured to output the first power supply voltage (VCC1) in accordance with a (programmable LDO regulator, §0080) scheme and
the second power supply circuit (67) is configured to output the second power supply voltage (VCC2) in accordance with the envelope tracking scheme (envelope tracker 67, §0082).
Gebeyehu, however, doesn’t teach that the first power supply voltage (VCC1) is an envelope tracking voltage rather it is a high efficiency programmable LDO regulator voltage.
Khlat teaches at a high power mode both the first and the second power supply circuit provides envelope tracked scheme for supplying voltages to the former and the later amplifier as discussed above in regards to claim 2 rejection in view of Khlat (p.3 and 4 of this office action).
It would have been obvious to a person of ordinary skill in the art to modify the Gebeyehu power amplifier unit (60) such that the first and the second power supplies both will be supported by an envelope tracking scheme with two control signals one for the first stage and one for the second sage following the teachings of Khlat. The obvious motivation for doing such modification to increase the power added efficiency even beyond what could be achieved through Gebeyehu approach of using an LDO for the first power supply and using an envelope tracking scheme for the second power 
Further per claim 3, Gebeyehu also teaches that the first amplifier unit (60) is configured to operate in a second mode (low power mode) when the output power is greater than or equal to a second output power and less than the first output power, where the second output power being less than the first output power and in that mode the first power supply circuit (LDO regulator 62) is configured to output the first power supply voltage (VCC1) in accordance with an average power tracking scheme (§0058, §0076), and the second power supply circuit (67) is configured to output the second power supply voltage (VCC2) in accordance with the envelope tracking scheme (see Fig. 4B, §0082).
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gebeyehu.
According to claim 6, although Gebeyehu is not explicit about the matching circuit’s comprising of a band-pass filter having a passband. It is a common knowledge in the art that for a particular frequency band of operation of a multistage amplifier the interstage match is usually made band pass with the passband being having frequency of operation of the amplifier circuit. Therefore although not explicit, it would have been obvious to a person of ordinary skill in the art to use a band pass matching circuit for the interstage match of Gebeyehu for band efficient (to be able to avoid low frequency oscillation issues as a result of a low pass matching network) operation of the amplifier 
According to claim 7, although Gebeyehu teaches one amplifier as the former amplifier, it is a common practice in high gain power amplifiers that the driver stage (i.e., the former stage at Gebeyehu) requires multiple stages of amplifiers to increase the gain. Therefore, it would have been obvious to a person of ordinary skill in the art to replace the Gebeyehu former stage amplifier (51) with two power amplifiers to increase the overall gain of the first power amplifier unit (60). 
Similarly per claim 8, although Gebeyehu teaches a single amplifier as the latter amplifier, it is a common practice in high gain power amplifiers that the final stage (i.e., the latter stage at Gebeyehu) requires multiple stages of amplifiers to increase the gain. Therefore, it would have been obvious to a person of ordinary skill in the art to replace the Gebeyehu latter stage amplifier (52) with two power amplifiers to increase the overall gain of the first power amplifier unit (60).
Allowable Subject Matter
Claims 4, 5, 13-14 are objected to as being dependent upon a rejected base claim 3, 2 and 10 respectively, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 is allowable since there is no explicit third mode based on a third output power level disclosed by any of the closest prior arts (i.e. neither Khlat nor Gebeyehu). 
Claim 5 is allowable since none of the closest prior arts of record explicitly teaches a phase of the second envelope signal is delayed from a phase of the first 
Claim 13 is allowable since none of the closest prior arts of record teaches that a plurality of second amplifier units are supplied with the first power supply voltage, and a plurality of second amplifier units are supplied with the second power supply voltage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659.  The examiner can normally be reached on M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/HAFIZUR RAHMAN/Examiner, Art Unit 2843